Citation Nr: 9907287	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-05 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In a November 1998 statement, the veteran claimed entitlement 
to service connection for peripheral neuropathy due to 
exposure to cold.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.


REMAND

The record contains current diagnoses of PTSD and a VA 
clinical psychologist has related PTSD to the veteran's 
"confinement" and "the noises of the grenades all the 
time" during his period of service in the Republic of 
Vietnam.  Additionally, psychological testing upon VA 
examination in April 1997, suggests that the veteran has 
experienced only light levels of combat-related exposure with 
significant levels of trauma related symptomatology.  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor(s).  38 C.F.R. § 3.304(f) (1998).  In 
addition, the United States Court of Appeals for Veterans 
Claims (Court) has articulated that, in addressing claims for 
service connection for PTSD, consideration must first be 
given to the evidence required to demonstrate the existence 
of an alleged stressor, and then, if such stressor is found, 
a determination as to whether it is of the quality required 
to support a diagnosis of PTSD must be made.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993); West v. Brown, 7 Vet. App. 70 
(1994).  In West, the Court held that the sufficiency of the 
stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  See also Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The veteran has provided several statements and personal 
testimony regarding events which occurred during his period 
of service as a helicopter repairman on the USNS Corpus 
Christi Bay stationed in Cam Ranh Bay, off the coast of 
Vietnam.  Transcript (Tr.) at 3.  He argues that these events 
are the stressors which resulted in his current PTSD.  
Specifically, the veteran identified (non-combat) stressors, 
which include percussion grenades being thrown over the side 
of the ship to deter Vietnamese skin divers, this activity 
resulting in damage to the ship, and being exposed to 
incoming fire aboard ship.  The service medical records 
confirm that the veteran served aboard the USNS Corpus 
Christi Bay.  Tr. at 4.  Additionally, the veteran testified 
that, although he began to have psychiatric problems in the 
early 1980's, he had been experiencing "tantrum flare-ups" 
since his release from service.  Tr. at 10.  He further 
indicated that these flare-ups have worsened over the years.  
Id.

If the evidence does not show that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, there must be corroborative evidence of the 
claimed stressors.  See 38 U.S.C.A. § 1154(b) (West 1991); 
Zarycki v. Brown, 6 Vet. App. 91 (1993).  In the instant 
case, while PTSD has been diagnosed, critical elements of 
this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based upon 
statements of history provided by the veteran.  The VA's duty 
to assist includes attempting to verify claimed in-service 
stressors.

An April 1991 private treatment report notes that the veteran 
had been hospitalized for acute depression and was being 
treated at "West Paces Ferry, psychologist unknown."  
Additionally, in a November 1996 Statement, the veteran 
reported that he had "been admitted several times to the 
mental ward for attempted suicide."  Examination of the 
claims file reveals that no psychiatric hospitalization or 
treatment records are available for review and there is no 
evidence to suggest that the RO has attempted to obtain such 
treatment records.

Based on the above, the Board concludes that an attempt to 
verify the veteran's claimed inservice stressors is 
necessary.  If any reported stressors are verified, further 
medical evaluation is warranted to clarify whether the 
veteran in fact has PTSD related to the stressful events of 
his military service, particularly in light of the regulatory 
changes pertinent to the adequacy of verified stressors.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran's April 1997 VA psychiatric examination report 
notes that he was in receipt of Social Security 
Administration disability benefits since 1992.  The Board 
notes that the RO has not attempted to obtain records from 
the Social Security Administration and finds that the RO 
should attempt to obtain the records pertinent to the 
veteran's claim for Social Security disability benefits as 
well as the medical records relied upon concerning that 
claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370, 372 
(1992).

The Board notes that additional evidence/argument is 
contained in the claims folder which has not been subject to 
initial consideration by the RO in accordance with C.F.R. § 
20.1304(c) (1998).  Although the appellant has waived 
consideration of this evidence by the RO, in light of this 
remand, this evidence should be considered by the RO upon 
readjudication of this claim.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as all medical records relied 
upon concerning that claim.

2. The RO should contact the veteran and 
request that he identify all treatment 
and evaluation he has received for any 
psychiatric complaints since service, 
including the names and addresses of 
all physicians and facilities that 
have treated or evaluated him.  After 
obtaining appropriate authorization, 
the RO should attempt to obtain any 
medical records identified that are 
not already of record.  The attention 
of the RO is specifically directed to 
the psychiatric hospitalization and 
treatment to which the April 1991 
private physician referred as well as 
the psychiatric treatment records to 
which the veteran referred in his 
November 1996 letter.  

3. The veteran should be asked to provide 
any additional information regarding 
the events he claims caused PTSD.  In 
particular, the veteran should provide 
as much detailed information as 
possible including the dates, places, 
and detailed descriptions of events.  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific 
as possible because without such 
details an adequate search for 
verifying information can not be 
conducted.

4. Regardless of the veteran's response, 
the RO should review the file and 
prepare a summary of all of the 
claimed stressors already reported in 
the multiple previous statements and 
treatment records.  This summary, 
copies of the veteran's various 
stressor statements, all associated 
documents, and the veteran's DD Form 
214 and his service personnel records, 
should be sent to the USASCRUR, 7798 
Cissna Road, Springfield, VA 22150.  
The USASCRUR should be requested to 
provide any information available 
which might corroborate the veteran's 
alleged stressors.  If the USASCRUR is 
unable to verify any stressor(s) due 
to a lack of specificity, it should so 
state.  The RO should take any 
necessary follow-up action.

5. Following the above, the RO must make 
a specific determination, based upon 
the complete record, as to whether the 
existence of the claimed stressor(s) 
has been corroborated.  The RO must 
specify what in-service stressor or 
stressors have been established by the 
record.  In reaching this 
determination, the RO should address 
any credibility questions raised by 
the record.  However, the RO is 
advised that the sufficiency of any 
claimed stressor to cause PTSD is a 
medical determination.

6. If the RO determines that the veteran 
was exposed to any stressor(s) (i.e., 
any claimed stressor has been 
corroborated), the veteran should be 
afforded a VA psychiatric examination 
by a psychiatrist who is skilled in 
diagnosing such disorders.  The claims 
file, a separate copy of this remand, 
and the stressor list compiled by the 
RO must be provided to the examiner 
for review prior to examination.  The 
examiner should note in the 
examination report that the claims 
folder and this remand were reviewed.  
The examiner must be instructed that 
only the verified events listed by the 
RO may be considered as stressors for 
the purpose of determining whether the 
any stressors in service have resulted 
in PTSD, and whether the diagnostic 
criteria to support a diagnosis of 
PTSD have been satisfied.  The 
psychiatrist should specifically be 
informed that stressors other than 
those listed by the RO as verified, 
are not recognized, and may not be 
considered/relied upon as stressors in 
support of a diagnosis of PTSD.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with 
PTSD subscales.  The examiner should 
utilize the DSM-IV in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner MUST enumerate 
the requisite diagnostic criteria and 
explain whether and how, with 
reference to specific clinical 
findings and/or history, each of the 
diagnostic criteria is or is not 
satisfied.  Also, if PTSD is 
diagnosed, the examiner MUST identify 
the stressor(s) supporting the 
diagnosis.  If additional psychiatric 
disorders are identified, the examiner 
should reconcile the diagnoses and 
should specify which symptoms are 
associated with each of the 
disorder(s).  The report of the 
examination should include a complete 
rationale for all opinions expressed 
and conclusions reached.

7. The RO should review the record and 
ensure that all the above actions have 
been adequately completed.  
Thereafter, the claim should be 
readjudicated.  Consideration should 
be given to all pertinent law, 
regulations, and Court decisions, to 
include Cohen v. Brown, 10 Vet. App. 
128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996); West v. Brown, 7 Vet. 
App. 70 (1994); and Zarycki v. Brown, 
6 Vet. App. 91 (1993).  If the 
veteran's claim remains in a denied 
status, he and his representative 
should be provided with a supplemental 
statement of the case, which includes 
any additional pertinent law and 
regulations and a full discussion of 
action taken on the veteran's claim, 
consistent with the Court's 
instructions in Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The applicable 
response time should be allowed.

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 8 -


